IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                     HENSON V. CAROSELLA


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                             ZACHARY JAMES HENSON, APPELLANT,
                                                V.

                            ALICIA MICHELLE CAROSELLA, APPELLEE.


                           Filed November 24, 2020.     No. A-20-096.


       Appeal from the District Court for Douglas County: PETER C. BATAILLON, Judge.
Affirmed.
       Keith S. Filewicz and Stacy A. Witt, of Filewicz & Witt, for appellant.
       Mark F. Jacobs, of Anderson, Bressman, Hoffman & Jacobs, P.C., L.L.O., for appellee.


       BISHOP, ARTERBURN, and WELCH, Judges.
       ARTERBURN, Judge.
                                       INTRODUCTION
         Zachary James Henson appeals from a decree of dissolution entered by the district court
for Douglas County, which dissolved his marriage to Alicia Michelle Carosella, divided the marital
assets and debts, awarded Alicia sole physical custody of the parties’ minor child, and ordered
Zachary to pay $890 per month in child support. On appeal, Zachary challenges the district court’s
decision to award Alicia sole physical custody, grant her the majority of parenting time, and award
child support based on his current level of income. For the reasons that follow, we affirm the
district court’s decision as to custody, parenting time, and the award of child support.
                                        BACKGROUND
        Zachary and Alicia dated for 8 or 9 months before marrying in July 2018. They had one
child together, Forrest, who was born in December 2018. The parties separated in May 2019.



                                               -1-
Zachary filed a complaint for dissolution of marriage on May 24, 2019, seeking joint legal and
physical custody of Forrest. Alicia filed an answer and counterclaim where she initially sought
joint legal but sole physical custody of the minor child. She then filed an amended counterclaim
in which she sought sole legal and physical custody. A stipulated temporary order of custody, child
support, and parenting time was entered by the court on June 14, 2019. The stipulated temporary
order awarded the parties with joint legal custody, but awarded Alicia sole physical custody subject
to Zachary’s parenting time. The temporary order provided Zachary with parenting time each
Saturday night from 6 p.m. through Sunday night at 6 p.m. and Mondays and Wednesdays from 4
p.m. until 7 p.m. Zachary was also ordered to pay $745 per month in child support.
         On August 9, 2019, Zachary filed a motion for temporary allowances asking for joint
physical custody because Alicia was no longer staying at home with Forrest. Zachary contended
that he entered into the original stipulated temporary order which provided Alicia with sole
physical custody only because Alicia was still breastfeeding Forrest at that time and was staying
at home with him. Zachary’s motion was denied because the court determined the number of
“quality hours” available for Zachary to spend with Forrest was insufficient and did not merit a
change of custody or parenting time. Zachary again filed a motion to amend the stipulated
temporary order on September 5, where he alleged that he adjusted his work hours so that he would
only have to be at work at 6 a.m. on Saturdays. No specific action is apparent in the record
regarding this motion, but a stipulated modified temporary order was entered following the filing
of another temporary motion on September 24. The only change in this order related to which
evenings each week were utilized for Zachary’s visitation. The court subsequently set the case for
trial which was held on November 13 and 15.
         During the trial, Zachary presented the testimony of friends and family who all testified
that he was a good father and that they would entrust their children into his care. His friend and
mother both testified that Forrest was dressed appropriately and clean when they saw Forrest with
Zachary. Another witness, who had known Alicia for 7 years, testified that he believed Zachary
was a good father. Zachary’s mother also acknowledged Alicia to be a good mother but testified
that, in her opinion, it is in the best interests of Forrest to have a relationship with both Zachary
and Alicia.
         Alicia presented evidence that it was not in the best interests of Forrest for Zachary and
Alicia to have joint physical and legal custody. Alicia’s mother testified that Alicia is a good
mother and has no concerns about Forrest being parented just by Alicia. Alicia testified that while
Zachary and Alicia were married, she performed most of the parenting duties. Zachary only
occasionally fed a bottle to Forrest or changed his diapers. She further testified that when they
were still together, when Zachary arrived home, he frequently would go to the gym for several
hours and did not return until Forrest was already asleep or about to go to sleep.
         Alicia also believed that joint physical custody would increase the amount of time that
Forrest would spend in daycare. She also testified that Forrest has an established schedule and
routine when he is with her. Forrest’s current bedtime was around 7:30 to 8 p.m. and he would
wake up between 7 and 8 a.m. Noting that Zachary has to be at work by 6 a.m., she testified that
if Forrest was in Zachery’s care, he would have to wake up extremely early so as to allow Zachary
to arrive at work on time. Forrest would be in a childcare provider’s care from approximately 5:30



                                                -2-
a.m. until close to 4 p.m. Because of Zachary’s work schedule, Alicia believed that joint physical
custody with more parenting time for Zachary would disrupt Forrest’s schedule or routine.
         Zachary testified that he works through a union and has worked for various contractors. He
is a steamfitter and is in the fifth year of his 5-year training, at which point he will become a
journeyman. He currently is contracted to work for Mainelli Mechanical. Zachary’s current work
schedule requires him to work from 6 a.m. until 3:30 p.m., Monday through Friday, and every
Saturday from 6 a.m. until 2:30 p.m. However, Zachary testified that if he was granted joint
physical custody, his goal would be to reduce his hours.
         Zachary’s foreman, Derek Sik, testified that he has worked with Zachary in the past to
change his schedule to adjust for different parenting time arrangements. Sik testified at trial that
he would try to work with Zachary to adjust his schedule in the future to accommodate a new
custody arrangement. However, upon questioning by the court, Sik conceded that any changes in
Zachary’s schedule would be a reduction in hours and would require him to move to a different
job site. Sik initially testified that the overtime hours on weekdays and Saturdays were not
mandatory. But he later explained that if Zachary wanted to work that specific job, he would have
to work the extra hours including the hours on Saturdays. Sik testified that Zachary would not be
able to work only 40 hours per week at his current job. Sik also testified that Zachary had been
offered a different job where he would only work 40 hours per week but Zachary had not chosen
to take that job as of the time of trial.
         Zachary also testified that he temporarily reduced his hours to 40 hours per week during
the pendency of this action, but due to the reduction in pay, he could not keep up with his expenses.
Zachary testified that his income historically had fluctuated particularly in the winter months.
However, at his current job, Sik testified that the building that they are working on would take
until 2035 to complete. As a result, Zachary’s hours were unlikely to be reduced so long as he
stayed on his current job site.
         Zachary testified that his income was approximately $42,000 in 2017 and $50,000 in 2018.
The child support calculation presented by Alicia listed Zachary’s income in excess of $80,000
per year. While he objected to this amount being used for his child support calculation, Zachary’s
paystubs entered into evidence demonstrated that over the period he had worked at his current job
site, he earned $35,843. When annualized over the course of 52 weeks, Zachary conceded that his
annual income would be $88,756 based on these paystubs. On cross-examination, Zachary
acknowledged that he completed interrogatories in preparation of trial stating that he earned $8,216
gross per month, on average. In addition, Zachary presented evidence that his pay will increase
once he becomes a journeyman.
         Alicia noted that the parties had experienced difficulty in communicating about issues
involving Forrest. Alicia believed that Zachary has taken Forrest to “unnecessary doctors’
appointments.” While Alicia had served as the primary contact for Forrest for health care, Zachary
tried to change the contact information. Alicia was notified by Forrest’s doctor’s office about a
doctor’s appointment scheduled by Zachary, but not communicated to her. Alicia also testified that
she believed she would continue to have problems communicating with Zachary about daycare if
she did not receive sole legal custody.




                                                -3-
         Zachary testified that after their separation, daycare became a contentious issue between
himself and Alicia. Zachary did not want Forrest to go to a commercial daycare center, but rather
wanted Forrest to be watched by family. However, Alicia and Zachary could not agree on having
their family members watch Forrest. Alicia previously proposed having her mother care for
Forrest, which Zachary rejected. Zachary’s mother testified that she would be able to watch Forrest
because she could reduce her hours for work, but Alicia would not agree to her being the care
provider. Alicia testified that she proposed four or five different options for daycares and Zachary
refused to tour any of them. According to Alicia, when she sent text messages to Zachary regarding
daycare, Zachary simply refused to respond to her questions. Zachary testified that he specifically
did not want Academic Adventures to be Forrest’s daycare because Academic Adventures had
experienced an investigation for lack of supervision. However, Forrest was enrolled by Alicia in
Academic Adventures. Both Alicia and the director of Academic Adventures testified to the safety
measures taken for the well-being of the children enrolled there. Alicia instructed the daycare not
to release Forrest to Zachary unless Alicia was notified beforehand. Zachary has not been denied
the ability to pick up Forrest, but has been delayed in picking up Forrest while the daycare waited
for a response from Alicia. Zachary was ordered to pay a percentage of childcare expenses but as
of the date of trial, had not made any payments. According to text messages sent to Alicia, Zachary
refused to pay based on his opposition to Forrest being placed in a childcare center. Zachary
testified that since starting daycare, Forrest had a cough and runny nose for 4 months. Alicia
testified that the runny nose and cough were a result of allergies.
         Alicia, Zachary, and other witnesses all testified to the tumultuous nature of the parties’
relationship. Zachary testified that the relationship was contentious throughout, but seemed to be
better after Forrest was born. Zachary and Alicia went to see a marriage counselor because Zachary
believed Alicia’s behavior was erratic. In addition, Zachary believed that Alicia did not take
criticism or advice well. One witness observed an argument between Zachary and Alicia and heard
a slap. This argument occurred after Alicia drank a bottle of wine. There was other evidence that
Alicia drank alcohol while parenting Forrest, including pictures of her with alcohol in the
background. On cross-examination, she conceded there were pictures of her with Forrest and with
alcohol. Alicia denied that she was impaired on these occasions and testified that Zachary was
present and also drinking on three of the four occasions depicted.
         Alicia believed that Zachary had an anger control issue. Zachary admitted to consulting
with a therapist on this issue. Alice Niess, who lives with Zachary’s father, testified to an incident
where she arrived at Zachary’s home unexpectedly and there was another woman there. According
to Niess, Zachary began to yell at her about why she was there.
         Alicia filed for a protection order against Zachary in May 2019 during the pendency of the
dissolution proceedings. After filing for the protection order, Alicia had Forrest for 12 days before
Zachary saw Forrest again. Alicia told Zachary that she was afraid Zachary would take Forrest and
not give him back. Alicia testified as to the details of the incidents contained in her affidavits.
These incidents included Zachary threatening to throw all of her personal possessions into the yard,
picking up a bassinet and slamming it to the floor, driving recklessly while angry with she and
Forrest in the car, throwing trash all over the porch of the marital residence, punching doors and
windows, and shoving her down onto a couch forcefully resulting in an injury and bleeding. She



                                                -4-
also noted that at a parenting exchange, Zachary refused to give Forrest to Alicia and the police
were called. At another exchange, he tried to forcibly grab Forrest away from her.
        Alicia ultimately dismissed her application for the protection order voluntarily. At trial,
Zachary denied any instances of abuse that would have led Alicia to file a protection order against
him. Despite her allegations of abuse and neglect accompanying her protection order applications,
she stated in her temporary child information affidavit that there were no circumstances of child
abuse, neglect, domestic abuse, or unresolved conflict with Zachary that would justify any
limitation on custody, parenting time, visitation, or other access with Forrest. At trial, she stated
that she denied these incidents in her affidavit because she and Zachary were trying to reconcile.
        Zachary testified to Alicia’s concerns that Zachary was using steroids. He testified that he
took testosterone because he had low testosterone. On cross-examination, however, he admitted
that he also used testosterone pursuant to his participation in bodybuilding competitions. Alicia
also testified that Zachary had been using steroids and that she found needles and bottles containing
a steroid solution in the house. According to Alicia, Zachary obtained the steroids from a friend.
Alicia’s mother, a registered nurse, testified that Zachary asked her for needles in 2019 because he
was going to use steroids again. Alicia testified that during periods of time that Zachary did not
use steroids, he was less angry and aggressive.
        At the close of trial, the district court found that it had jurisdiction over the parties and the
subject matter of the case and found that the marriage was irretrievably broken and should be
dissolved. The court took the case under advisement and stated that it would announce its findings
in open court on a later date. The court explained that with regard to custody and parenting time,
its decision would be based upon what is the best interest of the child.
        At some point thereafter, counsel for the parties met with the court and the court informed
them of its findings. However no record was made of this hearing. On January 6, 2020, a hearing
was held on the record based on Zachary’s motion for the court to enter a decree. A decree was
entered on January 27, 2020. In the decree, both parents were found to be fit and proper persons
to have legal and physical custody of Forrest. The court found that it was in the best interests of
Forrest that the parents have joint legal custody with Alicia having final decision making authority
in the event of a disagreement. Alicia was awarded sole physical custody subject to Zachary’s
parenting time. The court specifically found that Zachary’s work schedule required him to work
Monday through Friday from 6 a.m. until 3:30 p.m. and on Saturdays from 6 a.m. until 2:30 p.m.
and thus was not “reasonable” as far as the best interests of the child were concerned. The court
noted that a “reasonable” schedule would approximate a workday from 8 a.m. until 5 p.m. Zachary
was awarded parenting time every other weekend from 4 p.m. Friday until 7 p.m. on Sunday as
well as every Tuesday and Thursday from 4 p.m. until 7 p.m. Holiday and summer parenting time
were also awarded. The court further found that if Zachary were to change his work schedule to a
“reasonable” schedule, such a change may constitute a material change in circumstance for
purposes of modifying the order of custody or increasing his parenting time. Zachary was ordered
to pay $890 per month in child support. Zachary now appeals to this court.




                                                  -5-
                                   ASSIGNMENTS OF ERROR
        On appeal, Zachary’s assignments of error, consolidated and restated, are that the district
court erred in (1) awarding sole physical custody to Alicia and not granting him equal parenting
time, (2) calculating its award of child support, and (3) not making a complete record of the final
hearing at which the decision was announced. However, Zachary makes no argument in support
of his claim that the district court erred in not making a complete record of its findings. An alleged
error must be both specifically assigned and specifically argued in the brief of the party asserting
the error to be considered by an appellate court. State v. Filholm, 287 Neb. 763, 848 N.W.2d 571
(2014). Because Zachary does not argue how the district court erred by not making a complete
record, we will not consider this assignment of error.
                                    STANDARD OF REVIEW
        Child custody determinations are matters initially entrusted to the discretion of the trial
court, and although reviewed de novo on the record, the trial court’s determination will normally
be affirmed absent an abuse of discretion. Robb v. Robb, 268 Neb. 694, 687 N.W.2d 195 (2004).
In reviewing a custody determination de novo on the record, we reappraise the properly admitted
evidence as presented by the record and reach our independent conclusion with respect to the issue
presented. Id. However, where the credible evidence is in conflict on a material issue of fact, we
will consider and give weight to, the fact that the trial judge heard and observed the witnesses and
accepted one version of the facts rather than another. Id.
        An abuse of discretion occurs when a trial court bases its decisions upon reasons that are
untenable or unreasonable or if its action is clearly against justice or conscience, reason, and
evidence. Schrag v. Spear, 290 Neb. 98, 858 N.W.2d 865 (2015). A judicial abuse of discretion
requires that the reasons or rulings of the trial court be clearly untenable insofar as they unfairly
deprive a litigant of a substantial right and a just result. Id.
        Interpretation of the Nebraska Child Support Guidelines presents a question of law,
regarding which an appellate court is obligated to reach a conclusion independent of the
determination reached by the court below. Gress v. Gress, 274 Neb. 686, 743 N.W.2d 67 (2007).
                                            ANALYSIS
Custody.
         In his brief on appeal, Zachary argues that the court erred in awarding sole physical custody
to Alicia because both parents were fit. He also argues that the parenting plan was not in the best
interest of Forrest. Finally, he argues that the award of custody and the parenting plan violated his
fundamental right to parent his child. We address these issues in turn.
         When custody of a minor child is an issue in a dissolution proceeding, child custody is
determined by parental fitness and the child’s best interests; and when both parents are found to
be fit, the inquiry for the court is the best interests of the children. Maska v. Maska, 274 Neb. 629,
742 N.W.2d 492 (2007). When determining the best interests of the child in deciding custody, a
court must consider, at a minimum, (1) the relationship of the minor child to each parent prior to
the commencement of the action; (2) the desires and wishes of a sufficiently mature child, if based




                                                -6-
on sound reasoning; (3) the general health, welfare, and social behavior of the child; (4) credible
evidence of abuse inflicted on any family or household member; and (5) credible evidence of child
abuse or neglect or domestic intimate partner abuse. State on behalf of Kaaden S. v. Jeffery T., 303
Neb. 933, 932 N.W.2d 692 (2019). Other pertinent factors include the moral fitness of the child’s
parents, including sexual conduct; respective environments offered by each parent; the age, sex,
and health of the child and parents; the effect on the child as a result of continuing or disrupting
an existing relationship; the attitude and stability of each parent’s character; and parental capacity
to provide physical care and satisfy educational needs of the child. Kashyap v. Kashyap, 26 Neb.
App. 511, 921 N.W.2d 835 (2018). No single factor in the best interests analysis is determinative,
and different factors may weigh more heavily in the court’s analysis, depending on the evidence
presented in each case. Jones v. Jones, 305 Neb. 615, 941 N.W.2d 501 (2020).
        The district court in this matter determined that both parents were fit and that neither Alicia
nor Zachary seriously or specifically contended that the other parent was an unfit parent.
Accordingly, custody ought to be devised to advance the best interests of the children.
        We find that the court did not abuse its discretion in awarding sole physical custody of
Forrest to Alicia. The evidence at trial showed that Alicia was the primary caretaker of Forrest.
Zachary occasionally changed diapers or fed a bottle while the parties were together, but Zachary
worked long hours and often spent additional hours away from the home at the gym. This left
Alicia in charge of the daily care of Forrest.
        Following their separation, the evidence demonstrates that Alicia worked slightly less
while Zachary for the most part continued to work long hours which began very early in the
morning. Alicia continued to be the primary caregiver and decision maker as to necessary medical
care and daily care. The parties could not agree on home-based childcare. Alicia eventually
enrolled Forrest in a childcare center that was within walking distance of her workplace. Though
court ordered to do so, Zachary refused to pay his portion of the childcare expenses. This
contributed to Alicia’s financial hardship and need to temporarily live with her mother. The record
revealed imperfections on the part of both Alicia and Zachary. Zachary emphasized that Alicia
would drink on occasion even while pregnant or breastfeeding. Alicia emphasized Zachary’s use
of nonprescribed steroids and anger control issues. We must note that in evaluating the child’s
bests interests, courts are also directed to consider credible evidence of domestic abuse.
        The district court made no finding that domestic abuse had occurred in this case. Alicia
offered some evidence that Zachary engaged in acts of domestic abuse, but Zachary denied such
allegations. He did acknowledge the contentious nature of the parties’ relationship. Alicia filed for
a protection order alleging acts of abuse on Zachary’s part but ultimately dismissed her requests
for a protection order prior to any disposition by a court. While a voluntary dismissal of a request
for a protection order is not dispositive of whether abuse occurred, we also note that Alicia signed
a temporary child information affidavit stating that no incidents or abuse or neglect occurred.
Therefore, while we do not ignore the acts of aggression alleged by Alicia, we do not find any
abuse of discretion on the part of the district court in not making a specific finding that acts of
domestic abuse occurred in the marriage.
        The district court did not specifically mention the majority of the foregoing issues. Rather,
the court found both parents to be fit. The court focused its analysis on whether the work schedule



                                                 -7-
of Zachary could be executed in a manner consistent with Forrest’s best interest. It is apparent that
the court did not believe that Forrest being delivered to childcare by 5:30 a.m. 6 days per week
during Zachary’s parenting time was reasonable, particularly given Forrest’s age and the very
different but more regular working hours associated with Alicia’s job. Given our deference to the
district court having viewed the witnesses and listened to the testimony coupled with the totality
of the evidence, we find no abuse of discretion in the district court’s decision to award sole physical
custody of the parties’ minor child to Alicia.
Parenting Time.
         The Parenting Act does not require any particular parenting time schedule to accompany
an award of either sole or joint physical custody. Neb. Rev. Stat. § 43-2920 et seq. (Reissue 2016
& Cum. Supp. 2018). There exists a broad continuum of possible parenting time schedules that
can be in a child’s best interests. State on behalf of Kaaden S. v. Jeffery T., 303 Neb. 933, 932
N.W.2d 692 (2019). The Parenting Act provides that the best interests of a child require a parenting
plan that provides for a child’s safety, emotional growth, health, stability, physical care, and
regular school attendance and which promotes a child’s continued contact with his or her families
and parents who have shown the ability to act in the child’s best interests. Id. When making
determinations as to the allocation of parenting time, a trial court should also consider the parties’
ability to communicate on issues such as transportation, homework, discipline, medical and dental
appointments, and extracurricular activities. Coffey v. Coffey, 11 Neb. Ct. App. 788, 661 N.W.2d 327
(2003). Other relevant considerations include stability in the child’s routine, minimization of
contact and conflict between the parents, and the general nature and health of the individual child.
State on behalf of Maddox S. v. Matthew E., 23 Neb. Ct. App. 500, 873 N.W.2d 208 (2016). The
Parenting Act presumes the critical importance of the parent-child relationship in the welfare and
development of the child and that the relationship between the child and each parent should be
equally considered unless it is contrary to the best interests of the child. State on behalf of Kaaden
S. v. Jeffrey T., supra.
         In the present case, we do not find that the court abused its discretion in determining
Zachary’s parenting time. The parenting plan provides for continued contact between both parents.
Zachary was awarded parenting time every other weekend from 4 p.m. Friday until 7 p.m. on
Sunday, every Tuesday and Thursday from 4 p.m. until 7 p.m., and holiday and summer parenting
time. We note that the time awarded was somewhat in excess of what Alicia proposed.
         The district court’s award of parenting time again appears to have been shaped by
Zachary’s work schedule. Forrest’s established routine is that he goes to bed around 7:30 or 8 p.m.
and wakes up between 7 and 8 a.m. If Zachary were given overnights during the work week, he
would have to wake up Forrest early enough to deliver him to a childcare provider by 5:30 a.m.,
thus disrupting Forrest’s normal routine. While the court demonstrated its willingness to consider
expanded parenting time, it found that the best interests of Forrest would not be served by granting
Zachary weekday time beyond his two evenings a week.
         Zachary argues that the court ignored the evidence he presented that he had at times
changed his schedule in the past and could do so in the future. However, the court specifically
questioned Zachary’s supervisor, Sik, about potential changes in Zachary’s schedule. During this



                                                 -8-
questioning, Sik testified that any permanent change in Zachary’s hours would require Zachary to
relocate to a different work site that provided a more traditional 40-hour week. Sik testified that to
stay at his current job, Zachary would generally need to work the hours that were presently
required, including overtime. Sik discussed other job opportunities with Zachary that would offer
fewer and different hours but Zachary had to that point chosen not to change his job. The court,
upon hearing the evidence and the witnesses, believed Sik’s testimony as to Zachary’s work
schedule and his ability to change his work schedule. The court did not engage in speculation as
to what Zachary’s work schedule would be should he choose to take another job, but based its
decision on the facts as they existed at the time of trial.
         We find no abuse of discretion in the court’s decision to base its parenting plan on current
conditions rather than an uncertain decision by Zachary. The evidence demonstrated that if
Zachery remained on the current jobsite, he would have steady work until 2035 and, due to the
amount of overtime required, would earn a substantial paycheck. If he switched to a different job,
he could reduce his hours and work a schedule that would be more friendly to additional parenting
time. He would however take a cut in pay and would be more vulnerable to periods where he
would not have full-time work due to the seasonal nature of some jobs or their shorter duration.
Zachary had been made aware of the court’s concerns about his current work schedule during the
course of the temporary proceedings and in fact alleged in his motion filed September 5, 2019, that
he had responded to the court’s concerns by reducing his work hours. At trial, this reduction was
proven to be temporary. As a result, the district court’s approach was to provide Zachary with
parenting time that fit his current schedule. However, the court fashioned an avenue by which
Zachary could potentially increase his parenting time or even obtain joint custody. The onus was
put on Zachary to first take the steps to place himself in a position to increase his time. The court
found that if Zachary first changes to an 8 a.m. to 5 p.m. schedule, such a change could constitute
a material change of circumstance. We find no abuse of discretion in the court’s decision to require
Zachary to make this adjustment before granting him more parenting time.
         Finally, Zachary argues that the court’s custody and parenting time determination deprived
him of his constitutionally protected right as a fit parent. For support of his argument, he relies on
Troxel v. Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000). There the U.S. Supreme
Court reaffirmed the longstanding rule that the Due Process Clause of the 14th Amendment has a
substantive component that provides heightened protection against government interference with
a parent’s fundamental right to make decisions concerning the care, custody, and control of their
children. See, also, Stanley v. Illinois, 405 U.S. 645, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972).
However, in Troxel, the Court was considering the constitutionality of a Washington statute that
gave “any person” the ability to petition for visitation rights “at any time” and authorized the state
superior courts to grant such rights whenever visitation may serve a child’s best interests. There is
little doubt that a parent’s rights are to be protected as to a nonparent. The parental preference
doctrine has long provided that in the absence of a statutory provision otherwise, in a child custody
controversy between a biological or adoptive parent and one who is neither a biological or adoptive
parent, a fit biological or adoptive parent has a superior right to custody of the child. See, Windham
v. Griffin, 295 Neb. 279, 887 N.W.2d 710 (2016); Stuhr v. Stuhr, 240 Neb. 239, 481 N.W.2d 212
(1992). Here, however, the court was not addressing the custody and visitation rights of Zachary



                                                -9-
versus a nonparent. The applicable law is the well settled statutory and case law related to a custody
dispute between two parents. The custody and parenting time arrangement determined by the court
is well within the normal bounds of applicable law and did not deprive Zachary of any substantive
constitutional right as a parent.
        To the degree that Zachary’s argument can be interpreted to mean that his procedural due
process rights were violated, his argument also fails. While we agree that natural parents have a
fundamental liberty interest in the care, custody, and management of their child, this interest is
afforded due process protection requiring fundamental fairness which was met in the present case.
See Zahl v. Zahl, 273 Neb. 1043, 736 N.W.2d 365 (2007), disapproved on other grounds, State on
behalf of Kaaden S. v. Jeffery T., 303 Neb. 933, 932 N.W.2d 692 (2019). Fundamental fairness
requires parties whose rights are to be affected by a proceeding to be given timely notice, which
is reasonably calculated to inform the person concerning the subject and issues involved in the
proceeding; a reasonable opportunity to refute or defend against a charge or accusation; a
reasonable opportunity to confront and cross-examine adverse witnesses and present evidence on
the charge or accusation; representation by counsel, when such representation is required by
constitution or statute; and a hearing before an impartial decisionmaker. Zahl v. Zahl, supra. Here,
the fundamental fairness requirements were met. Alicia filed an amended counterclaim in this case
where she sought sole legal and physical custody of Forrest. At trial, Zachary was given an
opportunity to confront and cross-examine adverse witnesses. He presented evidence to establish
that custody and parenting time should be shared by Alicia and himself. The hearing was held
before and decided by an impartial decision maker. Therefore, there was no procedural violation
which impermissibly impacted Zachary’s fundamental liberty interest to parent his child.
Child Support.
        In his brief on appeal, Zachary argues that the district court erred in ignoring evidence
presented at trial in determining the award of child support. He specifically argues that the court
used its own subjective determination in determining his income and the income used for child
support calculations does not accurately or fairly reflect his actual, current income. For the reasons
below, we disagree with Zachary and affirm the decision by the district court.
        In calculating child support, as a general matter, the parties’ current earnings are to be used.
Peter v. Peter, 262 Neb. 1017, 637 N.W.2d 865 (2002). It is appropriate to consider overtime
wages in setting child support if the overtime is a regular part of the employment and the employee
can actually expect to regularly earn a certain amount of income for working overtime. State on
behalf of Joseph F. v. Rial, 251 Neb. 1, 554 N.W.2d 769 (1996). But an individual’s level of
income should not be based on the inclusion of income entirely speculative in nature. Gress v.
Gress, 274 Neb. 686, 743 N.W.2d 67 (2007). The district court determined that Zachary’s monthly
gross income was $7,000 ($84,000 annually) for purposes of child support. Zachary argues that
this amount does not reflect his current income nor is it based on his past income. According to
Zachary, he earned approximately $42,000 in 2017 and $50,000 in 2018. Zachary also testified
that his income could fluctuate because he does not always work the same amount of hours.
However, Zachary also testified that he will be making more money as he completes his
apprenticeship and becomes a journeyman. The record shows that in a period of 21 weeks from



                                                 - 10 -
June 2019 until November 2019, he earned $35,843 which would approximate $88,756 over the
course of 1 year. Moreover, when he completed his answers to Alicia’s interrogatories, Zachary
stated that his gross income per month averaged over $8,000. Zachary testified that his current
gross monthly income was more than $7,000 per month. While there was evidence that Zachary
may adjust his schedule or that he will not always be able to work so many hours, any change in
income would have been speculative based on the testimony given at trial. Sik testified that
Zachary’s current hours would remain as set for the foreseeable future so long as Zachary remained
at his current job. Both Zachary and Sik testified that the work at his current jobsite would continue
until 2035. Thus, the district court did not err when it utilized Zachary’s current income in its
calculation of child support, rather than any estimate about what Zachary’s future income might
be.
         Zachary also argues that the district court abused its discretion because its decision creates
an untenable scenario where Zachary has to choose between working longer hours in order to pay
his current child support and being a father. He argues that he could gain more parenting time if
he reduced the hours he worked, but if he reduced the amount of hours worked, he would never be
able to pay the court-ordered child support. Therefore, he concludes, this is exactly the type of
untenable result that is produced by an abuse of discretion.
         We disagree. We, first, note that the district court included specific language in its decree
stating that if Zachary were to change his schedule to a “reasonable” schedule, it “may” be
considered a material change in circumstances to allow him to modify the custody and parenting
time order. A “reasonable” schedule would approximate a workday of 8 a.m. until 5 p.m. If he
changed his schedule to approximate this “reasonable” schedule, presumably the court would
consider his reduced income along with his increased parenting time in calculating his child
support obligation in any new order. At the time of trial however, any change in schedule that
would include a reduction in hours and pay would have been entirely speculative in nature. Zachary
previously declined to take alternative jobs that would have allowed him to work 40 hours per
week. Based on the court’s prior comments and temporary rulings pending trial Zachary knew that
the court was interested in his work schedule for the amount of “quality hours” that he could spend
with Forrest. However Zachary chose to decrease his hours only temporarily. He did not move to
a different job site where he could maintain a more “reasonable” schedule. Had he taken the actions
necessary to permanently reduce his working hours closer to a 40-hour workweek during more
normal business hours, the court would have considered his work schedule in considering custody,
parenting time, and child support. But because he did not keep this schedule, any schedule change
would be entirely speculative in nature for purposes of child support. Thus, we do not find that the
district court’s decision was an abuse of discretion.
                                          CONCLUSION
        For the foregoing reasons, we affirm the decisions of the district court awarding sole
physical custody to Alicia and ordering Zachary to pay $890 per month in child support. We also
affirm the decision of the district court with respect to its award of parenting time.
                                                                                       AFFIRMED.




                                                - 11 -